department of the treasury internal_revenue_service washington d c date number release date cc intl br1 lrubenstein wta-n-115890-99 cc intl uilc internal_revenue_service technical assistance memorandum for chief domestic international section op fs s p p attn juan santiago from w edward williams senior technical reviewer branch associate chief_counsel international cc intl br1 subject impact of sec_7602 on international processing this technical assistance responds to your request dated date technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent this memorandum concerns the impact of taxpayer notification under sec_7602 pertaining to various third party contacts your specific concerns and questions are addressed in the order presented issue sec_1 whether a third party contact must be initiated days after the issuance of letter or whether more time can be granted to allow taxpayers outside the united_states ample time to receive the notice prior to the commencement of the third party contact whether contact with the competent_authority of a treaty partner for purposes of verifying a taxpayer’s entitlement to treaty benefits is a third party contact within the purview of sec_7602 wta-n-115890-99 whether contact by the virgin islands for a cover over of taxes is a third party contact under sec_7602 whether contact with an unauthorized agent for purposes of identifying a taxpayer is a third party contact under sec_7602 conclusion sec_1 day waiting_period before initiating third party contact your concern involves the possibility that taxpayers outside the united_states may not have received letter providing notice of third party contacts before the third party contact is initiated you suggest an increased waiting time beyond the previously expressed day period for overseas taxpayers so as to ensure receipt of the notice we recognize your concern and because sec_7602 does not specify a time frame we believe it is reasonable to allow a longer period of time for taxpayers outside the united_states the day waiting_period is the minimum amount of period of time that must pass after letter is issued and before a third party contact may be initiated for example sec_7609 provides for a waiting_period of days following the issuance of a summons it would not be inappropriate to wait days following the issuance of letter as well oecd and foreign governments you asked whether sec_7602 is implicated in a request by the united_states competent_authority to a competent_authority of a treaty partner for verification as to whether a specific taxpayer is entitled to treaty benefits this type of contact is a specific outbound request for an exchange of information in the absence of regulations providing a specific exception for foreign governments it is our view that a specific request relating to an identified taxpayer is a third-party contact for purposes of sec_7602 virgin islands cover overs you expressed a concern that a request to the internal_revenue_service by the virgin islands government for a cover over of taxes constitutes a third party contact under sec_7602 cover overs are outside the scope of sec_7602 first it is a contact initiated by the virgin islands government not the internal_revenue_service second the purpose of the contact is not for the determination or collection of a tax_liability owed to the united_states the contact occurs after the taxes are paid to the united_states and is for the purpose of determining the virgin islands’ ability to receive in its treasury the amount to be covered over wta-n-115890-99 firpta and form_8288 your concern pertains to incorrect forms generally form_8288 is to be completed by the withholding_agent transferee in some instances they are completed and filed by independent settlement officers who are not considered to be agents representative of the taxpayer or withholding_agent such as title companies and realtors you stated that these settlement officers sometimes provide their own entity information in lieu of the correct withholding_agent such as the buyer or other transferee as is required by form_8288 as a result when penalties and interest are owed due to late filing the bill is mailed to the entity whose information is indicated on the form because the bill is sent to an entity which is not the actual withholding_agent transferee you are concerned that a third party contact is made you question whether such contacts are within the scope of sec_7602 in cases involving contacts in which the irs agent is not aware that the form_8288 was incorrectly completed and believes the contact is with the withholding_agent such contact with settlement officers is outside the scope of sec_7602 because there is no advance indication that the contact is with a third party sec_7602 applies to contacts made with respect to the determination or collection of the tax_liability ‘of such taxpayer’ and requires that advance notice be given ‘to the taxpayer ’ when a taxpayer’s identity has not yet been determined it would be impossible to provide ‘such taxpayer’ with advance notice that contacts with third parties may be made memorandum for district_counsel new jersey district newark prl lexis date in cases involving contacts in which the irs agent knows that the form_8288 was incorrectly completed and that the contact is with a settlement officer then the contact is not within the scope of sec_7602 because it is not a contact with regard to an identified taxpayer’s liability it is a contact for purposes of determining the taxpayer’s identification sec_7602 applies only for contacts with third parties regarding the tax_liability of identified taxpayers if you have any further questions please contact leslie rubenstein or ed williams at
